Case 1:20-cv-01021-DCJ-JPM Document 14 Filed 04/13/21 Page 1 of 1 PageID #: 190




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

JALLOW PAPA, A#201 427 276,              CIVIL DOCKET NO. 1:20-CV-01021-P
Plaintiff

VERSUS                                   JUDGE DAVID C. JOSEPH

WARDEN OF LASALLE                        MAGISTRATE JUDGE JOSEPH H.L.
CORRECTIONAL CENTER,                     PEREZ-MONTES
CHRISTOPHER FREDERICK,
Defendant

                                  JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 13], and after a de novo review of the record,

 including the Response in Support filed by Plaintiff [ECF No. 7] and Defendant’s

 Response [ECF No. 11], having determined that the findings of the Magistrate Judge

 are correct under the applicable law;

       IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

 Corpus under 28 U.S.C. § 2241 [ECF No. 1] is DENIED and DISMISSED WITHOUT

 PREJUDICE.

       THUS, DONE AND SIGNED in Chambers, this 13th day of April 2021.



                                         _____________________________________
                                         DAVID C. JOSEPH
                                         UNITED STATES DISTRICT JUDGE
